DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed on June 2, 2021, claims 1, 4 and 19-20 have been amended, claims 2-3 have been canceled and claims 21-22 have been added. Accordingly, claims 1 and 4-22 are pending with claims 1, 4-7 and 15-22 are under examination and claims 8-14 have been withdrawn from further consideration as being drawn to a non-elected invention.
As to the election/restriction requirement, Applicant timely traversed the election/restriction requirement in the reply filed on June 2, 2021. The traversal is on the ground(s) that it would not be unduly burdensome to perform a search on all of the inventions. This is found not persuasive because a search for a valve assembly require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). Since the valve assembly is broader than a surgical access assembly the prior art applicable to one the valve assembly would not likely be applicable to the surgical access assembly because the access assembly requires the valve housing and the valve assembly coupled to a cannula. 
For the surgical access assembly in Group I, claims 1, 4-7 and 18-22, a search in group/subgroups A61B17/3421,3462 and A61B2017/3441,3445,345,3464,3466 is 

Claim Objections
Claim 1, lines 5-7 recites “a centering mechanism including a hoop having fingers … the centering mechanism having a ledge”. The limitation of “the centering mechanism having a ledge” suggests that the ledge can be on the hoop or on the fingers. It would be clearer if the limitation of “the centering mechanism having a ledge” is amended to read “the hoop having a ledge” because the specification and drawings of the present application only show that the hoop 132 (Fig. 6) has a ledge 136 (Fig. 6). 
 
Allowable Subject Matter
Claims 1, 4-7 and 15-22 are allowable.
This application is in condition for allowance except for the presence of claims 8-14 directed to an invention non-elected with traverse in the reply filed on June 2, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.

Referring to claim 1, Holsten et al. (US 2015/0216560), which is cited in the most recent Office action, which is the closest prior art, discloses a surgical access assembly comprising: a cannula 102 (Figs. 1-2); a valve housing 110 (Fig. 2) coupled to the proximal end of the cannula (Figs. 1-2) and a valve assembly 110 (Figs. 25-29) disposed in the valve housing, the valve assembly including: a centering mechanism 130’ including a hoop 2162’ (Fig. 29) having fingers 2164’ extending radially outwards from an outer surface of the hoop, each finger being flexibly connected to the outer surface and biased away from the outer surface, the centering mechanism having a ledge 2166’ (Fig. 29); a ring 2140’ (Fig. 29) with an outer diameter and a flange 2148’  disposed at one end of the ring, the other end of the ring abutting the ledge 2166’ of the hoop (Fig. 28); a retainer having a first disc 2180’ (Fig. 29) disposed in the ring 2146’ (Fig. 28) and a second disc 2120’ (Fig. 29) disposed in the hoop 2162’ (Fig. 28), the first disc 2180’ attachable to the second disc 2120’ irrespective of a rotational orientation of the first disc relative to the second disc (Fig. 28 shows post 2186’ of first disc is in a groove of second disc). Holsten further discloses the 2140’ element includes a seal 2142’ with orifice 2144’ (Fig. 29). However, Holsten fails to disclose a guard including a frame and flaps flexibly coupled thereto, the frame partially disposed in a channel of the first disc and a seal including petals flexibly coupled to a support, the support partially disposed in a groove of the second disc such that the frame and the support abut one another.
Conclusion
This application is in condition for allowance except for the following formal matters: objection to claim 1 and the presence of claims 8-14 directed to an invention non-elected with traverse in the reply filed on June 2, 2021.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/TUAN V NGUYEN/Primary Examiner, Art Unit 3771